DETAILED ACTION

This Action is in response to Applicant’s amendment filed on 26OCT2020. Claims 1-3, 5, and 6 are now pending in the present application. This Action is made FINAL.
Claim 4 has been canceled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantea et al. (US Patent Publication # US 2017/0126843 A1)(hereafter Pantea).
a) Consider claim 1, Pantea clearly shows and discloses, a display data providing apparatus connected to a display device (a client device executing a user interface application) having a WEB browser, the display data providing apparatus configured to provide display data (self-describing data, industrial device data, device data, etc.) relating to a machine controller (industrial device) to the display device (User interface application 910 may be, for example, a human-machine interface application, an industrial control program viewing and/or development application, a custom visualization application for rendering data form the industrial device, a web browser, or other such interface application.)(Pantea; paragraph [0034], [0037], [0072]), the display data providing apparatus comprising: 
an application server (metadata retrieval component 306) configured to generate the display data (self-describing data, industrial device data, device data, etc.)(The metadata retrieval component 306 can be configured to append presentation metadata to an item of device data for processing by the interface server component 304. In one or more embodiments, the metadata retrieval component 306 can determine the appropriate presentation metadata to be added to an item of device data based on pre-defined or dynamically configured data mappings that define how a particular data item or type of data is to be rendered by an interface application.)(Pantea; figure 3, 4, 6, 9, paragraph [0041], [0046], [0063], [0072], [0073]); and 
a two-way communication WEB server (interface server component 304) configured to provide the display data (self-describing data, industrial device data, device data, etc.) generated by the application server to the display device (a client device executing a user interface application), in response to a request from the display device, the two-way communication WEB server configured to perform two-way communication with the display device (Interface server component 304 can be configured to generate and serve interface displays to authorized client devices for rendering of device data (e.g., device statistics and diagnostic information, operational values and statuses associated with a process or machine associate with the device, etc.) maintained on the industrial device 302. In some embodiments, the interface server component 304 can be configured to execute an interface application that defines one or more interface displays to be used to render one or more items of the industrial data. The interface server component 304 determines a display format for each item of device data based on presentation metadata that is bound to the device data, and generates the display interfaces in accordance with this metadata.)(Pantea; figure 3, 6, 9, paragraph [0040], [0060], [0061], [0072], [0073]), 
wherein the application server includes:
 a memory configured to store a program (The system memory 1416 includes volatile memory 1420 and nonvolatile memory 1422. The basic input/output system (BIOS), containing the basic routines to transfer information between elements within the computer 1412, such as during start-up, is stored in nonvolatile memory 1422.)(Pantea; figure 14, paragraph [0023], [0093], [0094]); and 
a processor configured to execute the program and control the application server (The computer 1412 includes a processing unit 1414, a system memory 1416, and a system bus 1418. The system bus 1418 couples system components including, but not limited to, the system memory 1416 to the processing unit 1414. The processing unit 1414 can be any of various available processors. Multi-core microprocessors and other multiprocessor architectures also can be employed as the processing unit 1414.)(Pantea; figure 14, paragraph [0023], [0091]) to:
determine whether to update the display data (When a data item from the device data table 402 is to be delivered to the client device 602 (either in response to a request from the client device 602 or pro-actively by the industrial device 302), metadata retrieval component 306 retrieves the requested device data 604 from the data table 402 and references the data mappings 408 and/or 410 to determine how the data item is to be presented on the user interface. … Once the graphical object 806 has been rendered, the interface server component 802 continues to update the display state of the graphical object (e.g., gauge position, indicator color, alphanumeric text, etc.) to reflect the current value of the data item as read from the device data table 402.)(Pantea; figure 6, 8, paragraph [0060], [0061], [0063], [0070]); and 
When a data item from the device data table 402 is to be delivered to the client device 602 (either in response to a request from the client device 602 or pro-actively by the industrial device 302), metadata retrieval component 306 retrieves the requested device data 604 from the data table 402 and references the data mappings 408 and/or 410 to determine how the data item is to be presented on the user interface. … Once the graphical object 806 has been rendered, the interface server component 802 continues to update the display state of the graphical object (e.g., gauge position, indicator color, alphanumeric text, etc.) to reflect the current value of the data item as read from the device data table 402.)(Pantea; figure 6, 8, paragraph [0060], [0061], [0063], [0070]), 
wherein in the case where the display data is determined to be updated, the two-way communication WEB server provides the display data generated to the display device, regardless of the request from the display device (When a data item from the device data table 402 is to be delivered to the client device 602 (either in response to a request from the client device 602 or pro-actively by the industrial device 302), metadata retrieval component 306 retrieves the requested device data 604 from the data table 402 and references the data mappings 408 and/or 410 to determine how the data item is to be presented on the user interface. … Once the graphical object 806 has been rendered, the interface server component 802 continues to update the display state of the graphical object (e.g., gauge position, indicator color, alphanumeric text, etc.) to reflect the current value of the data item as read from the device data table 402. The data updates will continue until the client device 602 is moved outside the communication range of industrial device 302, or until the user closes the display screen 804. In various embodiments, updates to the data item's value can be sent by the interface server component 304 either continuously, periodically, or in accordance with one or more defined update rules.)(Pantea; figure 6, 8, paragraph [0060], [0061], [0063], [0070]),
wherein the display data includes information relating to operation of the machine controller (The client-side interface application can be configured to adapt its interface displays based on the presentation information contained in the metadata for each device data item to be rendered. For example, the interface application can maintain a library of widgets or other graphical objects. The presentation metadata associated with a retrieved item of device data can identify the particular widget to be used to render the data item. When the client-side interface application retrieves the data item from the industrial device, the application can read the metadata, retrieve the identified widget, and insert the widget on an interface display to be rendered on the client device requesting the data.)(Pantea; paragraph [0033], [0034], [0037], [0060], [0061], [0063]). 
b) Consider claim 3, and as applied to claim 1 above, Pantea clearly shows and discloses, the display data providing apparatus according to claim 1, wherein the processor is further configured to execute the program and control the application server to determine that the display data is to be updated in a case where the display data is changed (Pantea; paragraph [0060], [0061], [0063]). 
c) Consider claim 6, and as applied to claim 1 above, Pantea clearly shows and discloses, the display data providing apparatus according to claim 1, which is provided in the machine controller (Pantea; figure 3, paragraph [0039]-[0041]), or in a remote server provided separate from the machine controller which is between the machine controller and the display device and with which the machine controller exchanges data (Pantea; figure 10, paragraph [0076]-[0078])(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the provided in and serving as alternatives.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pantea et al. (US Patent Publication # US 2017/0126843 A1)(hereafter Pantea) in view of Nixon et al. (US patent # US 2018/0107118 A1)(hereafter Nixon).
claim 2, and as applied to claim 1 above, Pantea clearly shows and discloses, the display data providing apparatus according to claim 1. 
However, Pantea does not explicitly disclose the two-way communication WEB server conforms to WebSocket. 
Nixon in general shows and discloses providing batch process data from a process control system of a process plant to a remote computing device includes receiving a request to create a list of batch data to be provided to the remote computing device, presenting a selection interface to facilitate selection of batch data to be provided, and receiving, via the selection interface, a selection of a batch executive from which to provide the batch process data. The method also includes receiving, via the selection interface, one or more filter criteria, applying the filter criteria to data available from the batch executive to determine a set of data to be included on the list of batch data to be provided to the remote computing device, and transmitting to a mobile server an indication of the set of data associated with the list of batch data to be provided to the mobile device (Nixon; abstract).
Nixon clearly shows and discloses the claimed feature(s) of the two-way communication WEB server conforms to WebSocket (Nixon; paragraph [0211], [0212]), for the desirable purpose of allowing the web client to communicate with controllers, services, and servers.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Nixon and Pantea since both concern distributed control systems and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a web server conforming to websocket, as taught by, Nixon into the system of Pantea for the purpose of sending and receiving data to and from a . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pantea et al. (US Patent Publication # US 2017/0126843 A1)(hereafter Pantea) in view of Negoro (US Patent Publication # US 2015/0199079 A1).
a) Consider claim 5, and as applied to claim 1 above, Pantea clearly shows and discloses, the display data providing apparatus according to claim 1, the processor is further configured to execute the program and control the application server (Pantea; figure 14, paragraph [0023], [0091]). 
However, Pantea does not explicitly disclose identify the display device on a basis of information relating to the display device acquired from the display device, the display data suitable for a type of the display device identified is generated for each of a plurality of display devices. 
Negoro in general shows and discloses an edition control system includes a screen manager managing UI part information indicating a UI part displayable on a UI screen; a user information manager managing screen configuration information of the UI screen for each of users; an edition controller, when receiving a display request, generating screen information of the UI screen based on the UI part information and the screen configuration information corresponding to the user of the display request; a Web application controller generating Web screen information of a Web screen; and a Web browser displaying the Web screen based on the Web screen information. Further, upon acquiring the edition information from the Web application controller, the edition controller sets the screen configuration information of the UI screen based on the edition information in the user information manager (Negoro; abstract).
Negoro clearly shows and discloses the claimed feature(s) of identify the display device on a basis of information relating to the display device acquired from the display device (Negoro; figure 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Negoro and Pantea since both concern generating displays for the displaying device related information and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating display data suitable for the type of display device, as taught by, Negoro into the system of Pantea for the purpose of customizing the display (Negoro; paragraph [0097]) thereby optimizing the display of data for the display device. 

Response to Arguments
Applicant's arguments filed 20OCT2020 have been fully considered but they are not persuasive. 
Argument (1) Applicant argues that “Pantea discloses providing an industrial data item from an industrial device to a client-side user interface application in response to a request for such a data item by the user interface application. However, Pantea does not disclose, or even suggest, continually monitoring for updates of the industrial data items and automatically providing each of such updated data items to the user interface application.
…
This arrangement is thus quite different from the claimed arrangement of the present application in which updates in the display data are continually monitored, display data is generated each item of the generated display data is automatically provided to the display device “regardless of the request from the display device,” as particularly recited in claim 1 of the present application.”
In Reply to Argument (1) The Examiner respectfully disagrees; in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., continually monitoring for updates of the industrial data items and automatically providing each of such updated data items to the user interface application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Contrary to Applicant’s arguments, the claims do not preclude providing an update in response to a request nor do they recite or require “continually monitoring for updates”. In fact, the claims clearly recite “provid[ing] the display data generated by the application server to the display device, in response to a request from the display device…” and “determin[ing] whether to update the display data”. In other words, the claims clearly recite receiving a request for display data and determining whether to update the display data (i.e. determine if the display data is current or if the data to be displayed has changed and needs to be updated.).
Pantea clearly discloses when a data item from the device data table 402 is to be delivered to the client device 602 (either in response to a request from the client device 602 or pro-actively by the industrial device 302), metadata retrieval component 306 retrieves the requested device data 604 from the data table 402 and references the data mappings 408 and/or 410 to determine how the data item is to be presented on the user interface (Pantea; paragraph [0063]). … Once the graphical object 806 has been rendered, the interface server component 802 continues to update the display state of the graphical object (e.g., gauge position, indicator color, alphanumeric text, etc.) to reflect the current value of the data item as read from the device data table 402. The data updates will continue until the client device 602 is moved outside the communication range of industrial device 302, or until the user closes the display screen 804. In various embodiments, updates to the data item's value can be sent by the interface server component 304 either continuously, periodically, or in accordance with one or more defined update rules. (Pantea; paragraph [0070]).
As such, Pantea clearly shows requesting the display data and updating the display data in response to a request should the data being display not be current, as required by the claim. 
Nonetheless, it is also noted that Pantea also clearly discloses, though it is not required by the claim, “continually monitoring for updates of the industrial data items and automatically providing each of such updated data items to the user interface application”. Pantea clearly discloses, in addition to updating display data response to a request, proactively updating display data. Pantea clearly discloses continuing to update the display state of the graphical object (e.g., gauge position, indicator color, alphanumeric text, etc.) and that updates to the data item's value can be sent by the interface server component either continuously, periodically, or in accordance with one or more defined update rules. As such, it is clear that that Pantea not only updates display data responsive to a request but also updates the display data continuously, as argued by Applicant. 
Therefore, Pantea clearly discloses continually monitoring for updates of the industrial data items and automatically providing each of such updated data items to the user interface application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C MURRAY whose telephone number is (571)270-1773.  The examiner can normally be reached on 0900-1730 MON-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571)-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Murray/Primary Examiner, Art Unit 2443